Title: University of Virginia: Book purchases for UVa recommended by..., 1825, 1825
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Mr Key.Bilfingeri dissertatio de triplici rerum cognitione. 4to 1721 elementa Physicus Leips. 1742.Atwood on motion Analysis of a course of lectures. description of experimentsCharnock’s hist. of marine architecture 3.v.4to——Dupin’s works.Guericke experimenta nova Magdeburgica. fol. Amst.Gilbert Physiologica, seu tractatus de magnete et corporibus magneticis.Lambert Pyrometric Berlin 4to 1779.Ld Mahon’s principles of electricity. 4toAepini tentamen theoriæ electricitatis et magnetismi. 4to Petersb. 1759Hauÿ theorie d’electricité et de magnetisme. 8vo Paris.Scarella de magnete. 2.v.4to Brescia.Dodson’s Magnetic chartsDalton’s Meteorologl observns Lond. 8voSaussure relation d’un voyag a la cime du Mont blanc.Saussure’s hygrometryLeslie’s Nat. philos. enquiry into the nature & propagn of heat. 8voKnight on attraction and repulsion. 4to Lond. 1748.Nicholson’s Carpenter’s new guide. 4to Lond. Carpenter’s and Joiner’s assistant. 4to 1797.Cotes. Aestimatio errorum in mixta mathesi, per variationes partium trianguli plani et Spher. 8voFontaine Traité du Calcul Integral. 4to Paris 1770.Memoires de l’acad. des sciences non imprimés dans leur temps. 4to 1764.Gauss Theorematis fundamentalis in doctrinâ de residuis quadraticis demonstrationes. 4to Gotl. 1818.Girard. Invention nouvelle en Algebre. 1669.Gravesende Oratio in aug de Mathescos in omnibus scientüe usu. 4to L.B. 1717Gauss Recherches Arithmetiques—4toHooke’s posthumous works by Waller. fol. 1705 micrographia. fol 1665. Cesterian lectures. 4to on Hevelius.Cotes’ Logometria.Dubourgalet. Traités elementaires de calcul differential. 2.v.8vo Traité de navign. 4to 1808.Euler elemens d’Algebre par Garnier et Lagrange. 2.v.8vo 1807. Introductio in Analysin infinitorum. 2.v.4toDupin developpemens de Geomatrie 4to 1813.Franchini Memoire sur l’Integration des equations. 4toFrancoeur traité elementaire de mecanique. 4th edn 8vo elemens d’Algebre. 8vo 1811. suite de ses elemens en analyse Algebrique. 8vo 1814. geometrie analytique 2d edn. 8vo 1813. les reciproques de la geometrie 2d edn. 8vo 1810 elemens de geometrie 8vo 1812. leçons de calcul differential 3d edn 8vo 1811.Garnier. leçons de Calcul Integral 8vo 1812 discussion des racines des equations. 2d edn. 8vo leçons de StatiqueHachette. Traité des surfaces du 2de degré 8vo 1813. Programme d’un cours de Physique. 8vo 1809. Traité elementaire des machines. 4to 1811.Kramp. Elemens d’Arithmetique Universelle. 8vo 1808. Elemens de Geometrie. 8vo Analyse des refractions astronomiques. Labey. 8vo 1811.Le Fevre. Traité geometrique de l’Arpentage. 2.v.8vo 1811.Robins’s Gunnery. by Browne.Juan d’Ulloa Examen maritime. par l’Eveque. 4toExperiments  of the society  of Naval architecture. 4toForfait sur la mature des vaisseaux.Bougues Manoeuvre des vaisseaux.Boudé de Villehud Theorie des mouvemens du navire.Papers on Naval Architecture. 2.v.8vo London.Frullani. Ricerche sopra la serie e l’integraziona del’equazioni á differenze partiali.Fagnano, Produzione Matematiché di Pisa. 2.v.4toFontana de formularum trigonom. integratione. et de theoremate Rogeri Cotes. 8vo Venetii 1763.Lorgna trattato delle serieL’Huillier Exposition elementaire des principes des calculs superieurs. 4to 1786Manfredi de constructione æquationum differm 1mi gradus. Bournia. 4to 1787.Oeuvres de 
Pascal.Paoli Opuscula Analytica. Liburni 4to 1780. Elementi d’Algebra. 2.v.4to 1794 Supplemento agli elementi d’Algebra.Prosny Methode directe et inverse des differences.Pfaff Disquisitiones Analyticæ.L’Huillier Elemens d’Analyse geometrique et Algebraique. 4to 1809. Polygonometrie et Abregé d’Isoperimetrie 4to Paris 1789.Murhardi Bibliotheco Mathematica cum annotat. Lipsiæ. 5.v.8vo 1805.Riccati Opuscula Physica et Mathematica. Bonon. 1757. 2.v.4to de usu motus tractorii in construct. æquatm differm 4to Bonoriæ. 1752.Stevin Oeuvres mathematiques par Girard. 4to 1634.Vieta opera mathematica. fol. Leyd 1646. Schooten.Torricelli opera geometrica 4to 1644.Hulton’s Lady’s Diary.Landen’s Mathematical Lucubrations. Mathematical Memoirs.Pringle’s 6. discourses. 8voPasley’s Elementary fortification. 2.v.8vo 1822Robins Mathematical tracts. 3.v.8vo 1761.Matthew Stewart’s Mathematical tracts. 8vo 1762 General theorem. 8voStirling’s methodus differentialis  4to Lond. 1730Simpson’s essays on several curious and useful subjectsTaylor’s methodus incrementorum.Waring. Proprietates curvarum Algebraicm 4to Excerpta Mathematica. 4to Meditationes Algebraicæ 3d edn. 4to 1782. Miscellanea Analytica. 4to 1762.Wallisii opera Oxford. 3.v.fol. 1703.Woodhouse’s principles of Analytical calculn. 4toHobbes opera Philosophico, politica et Mathem. omn. 2. 4to Amst. 1668.Harriott Artis Analytiæ praxis. 1631.Intieri ad nova arcana geometrica detegenda aditus. 4to Beneventi. 1703Kepler’s discoveries by Small 8vo 1804.Landen’s essay on mechanical powers.Leslie’s geometry geometrical Analysis.Mayeri opera inedita. 4to Gotting. 1774.Maseres scriptores Logarithm. 6.v.4toNieuport melange mathematiques.Philalethes. Geometry no friend to infidelity. answer to Berkeley. 8vo 1734.Reuss Repertorium Commentationum a Societatibus litterarüs editarumSpence’s works by Herschel. J. F. W.Sextus Empiricus adv. Mathematicos.Gauthey. Construction des ponts.Wiebeking traité sur la science de construire les ponts.Venturi sur la communicn du mouvement dans les fluides. Paris 1798Duhamal transport des bois.Girard de la resistance des solidesRondeld. l’art de batir.Tred gold’s Carpentry. 4toBarlow on the strength of timber 8voPriestley’s history of Vision.Gauss Determinatis attractionis quam in punctum quodvus datæ positions exercerat planeta 4to 1818Mr Bonnycastle.Ignezi Instituzioné Analytiché 2. 4to 1748.Arbogast sur la difference partielle. Petersbg. 1. 4to 1791. calcul de derivation. 1. 4to Strasbg. 1800.Babbage. Essay towards the calculus of functions. 2. 8vo 1815–16.Barlow’s Mathemat. dictionary. 8vo Treatise on magnetism. 8voBiot. histoire generale des sciences pendant la revoln. 8vo Tables Barometriques portatives. 8voBerlingheiri. Operno de Cæsar au siege d’Alezia. 8vo18Bonnycastle’s trigonometry. 8vo geometry 8vo Astronomy. 8vo mensuration 8vo7 ?17Boscovichi opera omnia. Bass. 5. 4to3 ?18Boucharlat Theorie des courbes et des surfaces. 2d edn 8vo?6 Elemens de mechanique. 8vo 1815.Brewster’s Philosophical instruments. 8voBrunacci Calcolo integrale dell’equazione lineari. Opuscolo AnalyticoBudau nouvelle methode pour la resoln des eqns numeriques d’un degre quelconque 4to 1807Burmann’s works (of the school of Hindenburg)Errors of Callet’s tables.Cagnoli. traité de Trigonometrie par Champré. 2d edn. 4to 1808.Cardinali sul calcolo integrale dell’equazione de differonze partiali.Cavalerio (Bonas) geometria indivisibilium. Bononiæ. 4to 1635. exercitationes geometriæ. Bonon. 4to 1647.Clarke’s (S.) law of chance. 8voCondillac Langue des calculs. 8voCondorcet Moyen d’apprendre a compter. 2d edn 12moCommercium epistolarum Collonsii et aliorum.Cousin traité elementaire de l’analyse mathematique. 8vo traité de calcul differential et integral. 2. 4toDa Curtra Principes mathematiques par l’Abreu. 8voDelambre. methode analytique pour la determinn d’un arc du Mendien. 4to 1790 Traité complet d’Astronomie 3. 4to 1814. abregé du meme ouvrage. 8vo 1813.Histoire de l’astronomie ancienne. 2. 4to 1817. de Delambre du moyenne age. 4to 1819. du meme.Delambre. Tables astronomiques publicés par le bureau de longitude.Peacock. examples in differential & integral calculus 8vo 1820.Herschel and Babbage. Finite differences & calculus of functions. 8vo Cambr. 1820Epistola ad amicum de Cotesii inventis.?6Francoeur. traité elementaire de mecanique. 4th edn. 8vo?6 Elemens de Statique. 8vo 22 ?17Garnier. course. 11. parts 11.v.8voMaclaurin’s geometria organica. 4toMaire et Boscovich. voyage astronomique et geographique. 4toMascheroni geometrie du compas. 8vo problemes de geometrie. 8voMouton. observationes diametrorum solis et lunæ apparentiumNieuport. nouvelle theorie des paralleles. 8voPourmies. manuel de l’ingenieur de Cadastre par Regnaud. 4to 1808.Poullet-Delisle applicn de l’algebra à la geometrie 8vo 1816. methode pour reduire à des procedis analytiques la demonstrn des theoremes de geometrie 4toPuissant traité de geodesie. 4to 1805. traité de topographie d’arpentage et de nivellement. 4toPuissant. Recueil de diverses proposns de geometrie. 8votraité de la sphere et du Calendrier de Rivard. 8voRegnaud Arithmetique. AlgebreTrigonometrie analytique.Wronski Introdn à la philosophie des Mathematiques.2.6Sprat’s history of the Royal society3.6Birch’s do66 Memoirs of the literary society of Manchester.76Nicholson’s Journal86Beckmann’s history of inventions by Johnson. 179796Transactions of the Royal society of Edinbg. 4to 1788106Transactions of the Royal Irish academy. 4. 4to 1787. 9.126Memoirs of the American society of arts & sciences. Boston 4to 1783136Le Journal des Sçavans166Journal de Physique. Introductn par Rozier 2. 4to 1777.176 par Rozier, Monge et la Metheria 4to 1773–1792.206Journal de l’ecole Polytechnique.216Correspondence de l’ecole polytechniqueMachines et inventions approuvées par l’Academie. 7.v. 4to236Recueil des savans etrangers246Memoires presentes à l’Institut par des savans etrangersMemorie della societa Italiana.Memoires de l’Academie de Turin.Miscellanea societalis TaurinensisMelanges de la societé royale de Turin.Commentarii de Bononenii academia. 4to 1731.Saggi di naturali experienze del’Acad. del limento, with additions in Tozzetti’s Aggrandimenti delle scienze finché 4to 1780Memoires de l’Academie Royale de Berlin. 4to 1792.Nouveaux Memoires de l’Academie royale de Berlin. 16. 4to 1770–87Histoire et Memoires de l’Acad. royale de Berlin. 25. 4to 1746–71.Miscellanea Berolinensia. 7. 4to 1710–43Acta Helvetica.Commentationes societatis scientiarum Gottingensis.Gilbert’s journal de physique Halle. 8vo 1799.Dr Dunglison’s Catalogue. Anatomy and Surgery.Haller Bibliotheca Anatomica 2 4to 9.77Fallopii observationes Anatomicæ.Glissonii anatomia hepatis.Haller Bibliotheca Chirurgica. 2. 4to 7. DAlbucasis Chirurgia.Ruysch. opera.Le Dran des operations de Chirurgie. 8vo .66Sharpe on the operations of Surgery.Sharpe’s critical enquiry into the present state of Surgery.Medical Authors chronologically arranged.A.C.361. Hippocratis op. omn. Gr. Lat. Vander linden. 5.v.8vo. Hippocrate de Gardeil. 4. 8vo. Hippocrate et Galen pieces choisies. Gr. Fr. Coray 8voA.D.37.Celsus notis Targæ 
et var. ed. Ruhnkenio. 2. 8to 1806. 4.44·70.Aretæi op. Gr. Lat. notis Boerhave.  8vo Vindobonæ. 1790. 1.13·117.Rufi Ephesii op.·Caelius Aurelianus. 2. 8vo Lausanne. 1774. 1.88·201.Galene op. omn.  Gr. Lat. Kuhn. 6. 8vo Leips. 1821–3. 33. D 30 C 935Rhazis works. fol.·1036.Avicennæ op.·1541.Paracelsi op. Lat. Germ. 2. fol.·1558.Fernelii Medecina.–·1572.Gorræi definitiones medicae.·1575.Cardani op. 10.ƒ.1597.Foresti op. 8.ƒ.·1603.Fabricii Aquapendente op. p.fol. L.B. 1738.1605.Riolani op. fol.·1606.Mercurialis op. om. 4. 4to·1617.Alpinus de præsagiendâ vitâ et morte Boerhave. 4to L.B. 1733.1626.Scultetus·1636.Sanctorii Medecino Statica. by Quincy. 2. 8vo Paris. 1725·1644.Van Helmont op. omn. Valentini. 4to Hafriæ. 1707.1651.Primerosii op.1652.Glandorpii op. omn.·1657.Harvei op. medica 2. 4to L.B. 1737.1674.Vesalius de corporis humani fabricâ. 2. fol.1676.Harris de morbis acutis infantium–·1680.Bartolini op.·1689.Glauber’s works. fol.·Sydenham’s works by Swan. 8vo 1769.1691.Lower tractatus de corde.·1694.Malpighi op. 4to·1710.Baglivi op. omn. medico-practica, et Anatomica.  2. 8vo Pinel. Par. 1788. 1.88·1713.Pitcarnii op.1714.Ramazzini op. 4to1720.Lancisii op.·1723.Leuwenhoek op. omn. 5. 4to systema med. rationalis. 7. 4to 1783. 5.33·1727.Hoffmanni op. physico—medica. supplementis 6. fol. Genes. 1740. 53.·Hoffmann. oeuvres medicinalies. 22. 12 mo·1728.Freind op. omn. fol.1729.Valentini (Mich. B.) op. 5. fol. + 5. 4to1732.Ettmulleri. op. 5.v. fol.·1734.Stahl. Theoria medica vera. 5. 4to Halæ. 1737.· Boerhaave1738.Boerhaave op. omn. 16. 8vo + 1. 4to 18.31 D1745.Schulzei medecinæ historia.·1754.Mead’s medical works. 2. 8vo 2.26·1771.Morgagni op. omn. 5.v. 38.411776.De Haen ratio medendi.  et opernum epitome. 5.60·1777.Haller elementa physiologiæ. 10. 4to Venet 1769 12.301778.Pere ambrose. works.·1780.Fothergill’s works. Lieutaud Precis de la medecine 2. 4to·1788.Brown’s elements of medecine 12mo 1786. Scheele op. 2. 8vo 1788. 2.22·1754.Cullen’s works.·1799.Spallanzani. opere 3. 8vo Paris 1787. 2.811802Fordyce 4. dissertations on fever. Elements of the practice of physic.dates. indefiniteMortoni op. medica. 2. 4. Lugd. 1737. 2.82·Huxhami op. 3. 8vo 2.22Magemii op.Plenck op. 20. 8vo 20.87Richter op. 15.20Stephens medicæ artis principes.Rouppe de morbis navigantium. 8vo .84Stoll ratio madendi. 7. pts 8vo 1788–94. 9.33Blumenbachii introductio in historiam medecinæ literariam 8vo 1786. 1.33Ackermanni institutiones historiæ medicinæ. 8voHutchinson biographia medica.Lieutaud historia Anatem. medica. 2. 4to Par. 1767. 3.40Eloy Dictionnaire historique.  4. 4to Mons. 1778. 5.63—Blancardi lexicon medicum. 3. 8vo 1776.7 3.33—Castelli lexicon medicum. 4to Genev. 1746. Gr. Lat. 2.62—James’s medical dictionary.—Haller’s Bibliotheca 
medica. 4. 4to Berne et Basil 1766–1788. 9. D—W. Hunter’s Introductory lecture on MedecineMediolani Schola Sallmitana.Ephemerides naturæ curiosorum. 4to—Rush’s medical writings.—Cabanis. Certitude de la medecine 8vo— Revolutions et reforme de la medecine. 8voArnemann Synopsis Nosologia 8vo 1793. 3.33 DHufeland Mat. Med. secundum ordines naturales. 8vo 1821. .78Lorny de melancholia. 2. 8vo 3.33Mathiæ Conspectus historiæ medicorum. chronologicus. 8vo 1761. 2. DOtto monstrorun 6. disquisitio. fig 8vo 1811 .55Paletta exercitationes pathologicæ. 12. tabuli. 8vo 1811 8. Da.Sandifort observationes anatomico-patholigiæ. 3.v. 4to 1777–9 10.DSiebold dolons faciei adumbratio 4to 1795. .44s collectio observationum medico-chirurgicorum. 4to 1769. .44Sprengel institutiones medicæ. 6. 8vo 1809–16. 16.65Trallianus de arte medico. 2. 8vo 1774. .67Vogel Hist. materiæ medicæ 8vo 1768. 1.11Wagner de medicorum juribus atque officiis. 8vo .44aWalther Tabulæ nervorum thoracis et abdominis. fol. 1783. 11.55Wendt formulæ medicamentorum in instituto clinico Erlangensi. 8vo 1808. 00.Wepfer op. medica. 3. 4to 1776. 3.33Werner vermium intestinalium expositio. tabulis. 8vo 2.22Adelon Physiologie de l’homme 4. 8vo 5.25Alard du siege et de la nature des maladies. Par. 2. 8vo 1821. 2.26Alibert. nouveaux elemens de therapeutique et de Mat. Med. Par. 2. 8vo 1817. 3.39aAndral sur l’Anatomie pathologique du canal digestif. 8vo Par. 1823. .28 clinique medicale. 8vo Par. 1823. 1.31Andry de la genern des vers dans le 
corps de l’homme. 2. 12mo Par 2.20Astruc on the Venereal disease. 2.26Attumonelli sur l’opium. 8vo Par. 1802. .28aAuthenac Manuel Medico-Chirurgical. 2. 8vo Par 1821. 2.26Barbier principes de Pharmacologie 8vo Par. 1805. 1.31 traite d’Hygiene appliquée à la therapeutique. 2. 8vo Par. 1811. 1.88 traité elementaire de matiere medicale 3. 8vo Par. 1819.20 4.13Barthez nouveaux elemens de la science de l’homme. 2. 8vo Par. 1806. 2.35sBaudeloique l’art des accouchemens 2. 8vo Par. 1822. 3.38Baumé elemens de pharmacie 9m edn. 2. 8vo Par. 1818. 2.35aBayle Manuel d’Anatomie descriptive 18s Par. 1823. .94aBeclard elemens d’Anatomie generale. 8vo Paris 1823. 1.68Berard. rapports du physique et du moral Physiologique. 8vo Par. 1823. 1.50Bertrand. Manuel Medico-legal des poisons. 8vo Par. 1818. .94Bechat des membranes. 8vo Par. 1816. .67Blumenbach Institns Physiologiques. par Pugnet. 12mo Lyon 1797. .57Bouillon-Lagrange des Alimens salubres et de leur sophistcn 8vo  Par. 1.22sBourdet sur l’art du Dentiste. 2. 12mo 1.13.sBriot hist. de la Chirurgie militaire pendant la revoln. 8vo 1817. 1.13Cabanis sur les affections catarrhales. 8vo .38sCapuron des accouchemens et des maladies des femmes et des enfant. 3. 8vo 4.50Chomel elemens de pathologie generale. 8vo  Paris 1817.Decandolle sur les proprietés medicales des plantes. 8vo Par. 1816. 1.04sDesault. Oeuvres chirurgicales. 3. 8vo Par. 1813. 3.38Dict. de Medecine et sciences accessoires par  Nysten. 8vo Par. 1823. 1.50sDujardin et Peyrilhe, hist. de la Chirurgie. 2. 4to Paris.Dumas principes de physiologie. 4. 8vo Par. 1806. 4.70aGirard Anatomie des animaux domestiques. 2. 8vo Par. 1820. 2.26Guiton-Morveau sur la desinfection de l’air. 8vo Par 1805. 1.12sHevin cours de pathologie et de therapeutique Chirurgicale. 2. 8vo Par. 1793. 1.50sLeblanc Operns de Chirurgie. 2. 8vo Par. 1775. 1.69.Londe. Gymnastique medicale. 8vo Par. 1821. .84Magendie œuvres diverses. 7. 8vo Paris 11.60Mahon hist. de la medecine clinique. 8vo Par. 1804 .94sMaingault. Medecine operatoire. fol. Par. 1822. 2.26aMarjolin Manual d’Anatomie. 2. 8vo Par. 1815. 2.44Mauduit. Manieres d’administrer l’electricité 8vo .56Ozanam. hist. des maladies epidemiques, contagieuses Etc. 5. 8vo Lyon 1723. 5.60Sauvages Nosologia methodica. 2. 4to Amst. 1768. 4.DSprengel hist. de la medecine. par Jourdan. 9. 8vo Par. 1820. 7.50sSue. Anthropotomie 12mo Par. 1765. .66Van Swieten Commentaria. in Boerhaave aphorismos. 5. 4to Par. 1769. 6.55Vicq d’Azyr. oeuvres par Moreau de la Sarthe. 6. 8vo Par. 1805. 9.DVieusseux de la saignée 8vo Paris 1815. .94Wirey hist des moeurs et de l’instinct des Animaux 2. 8vo Par. 2.26articlesvolsDKey1256251562Bonnycastle1035151287Emmet834151038Dunglison29764890060822034787
                        
                    